



Exhibit 10.2.23






CAPITAL ONE FINANCIAL CORPORATION
2004 Stock Incentive Plan
Performance Unit Award Agreement


No. of Performance Units at Target: 127,239




THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), dated January 30, 2020
(the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a Delaware
corporation (“Capital One” or the “Company”), and Richard D. Fairbank (“you”),
is made pursuant and subject to the provisions of the Company’s 2004 Stock
Incentive Plan, as amended and restated (the “Plan”) and all capitalized terms
used herein that are defined in the Plan shall have the same meaning given them
in the Plan unless they are otherwise defined herein.


WHEREAS, Article 9 of the Plan provides for the award from time to time in the
discretion of the Committee of performance units, the vesting and issuance of
which are subject to certain service, performance or other conditions;


W I T N E S S E T H :


1.    Grant of Performance Units. Capital One hereby grants to you an award of
performance units (the “Units”) with a target award of 127,239 Units (the
“Target Award”). The maximum payout for this award is 150% of the Target Award
plus accrued dividends pursuant to Section 6. The Units shall vest and the
underlying shares of common stock of Capital One, $.01 par value per share (such
underlying shares, the “Shares”), shall be issuable only in accordance with the
provisions of this Agreement and of the Plan. The Units will not have voting
rights.


2.    Non-Transferability. Subject to the provisions of Section 3 and 13 hereof,
the right to receive some or all of the Units and the Shares related thereto
shall not be assignable or transferable, or otherwise alienated, pledged or
hypothecated or otherwise encumbered under any circumstances. Any purported or
attempted assignment, transfer, alienation, pledge, hypothecation or encumbrance
of such rights or of the Units or the Shares related thereto prior to their
issuance to you shall be null and void and shall result in the immediate
forfeiture of such rights or Units, including the Shares related thereto, and
cancellation of this Agreement.


3.    Lapse of Restrictions.


(a)Vesting. Except as provided in Sections 3(b) and 3(c) below and to the extent
not previously vested or forfeited as provided herein, the Units shall vest on a
date as determined by the Committee after termination of the Performance Period
(as defined below) and certification of performance by the Committee, but no
later than March 15, 2023 (the “Date of Issuance”). On the Date of Issuance, the
Units shall vest, and the Shares shall become issuable as determined based on
the Company’s Adjusted ROTCE and Growth of Tangible Book Value Per Share Plus
Common Dividends, each as defined on Appendix A, relative to the Peer Group, as
defined on Appendix B, over a three-year performance period beginning on January
1, 2020 and ending on December 31, 2022 (the “Performance Period”) as certified
by the Committee following the end of the Performance Period. The number of
Units that shall vest and the number of Shares that shall become issuable on the
Date of Issuance shall be determined as set forth on Appendix A. The number of
Units vesting and the number of Shares that shall become issuable on the Date of
Issuance shall be reduced in the event that Adjusted ROTCE for one or more
fiscal years in the Performance Period is less than or equal to zero, as
provided on Appendix A. The number of Units vesting and the number of Shares
that shall become issuable on the Date of Issuance shall also be subject to
reduction in accordance with section 12(b) below.


With respect to any Units that have vested on the Date of Issuance, the Shares
related thereto shall be issued to you, in settlement of such vested Units, on
such Date of Issuance. Dividends will be accrued and paid out as additional
shares at the time of the award as provided in Section 6 below. All Units,
including your rights thereto and to the underlying Shares, which do not vest on
or before the Date of Issuance, as provided in this Section 3, shall immediately
be forfeited as of such Date of Issuance (to the extent not previously forfeited
as provided herein).


(b)    Effect of Termination of Employment.







--------------------------------------------------------------------------------





(i)    Upon termination of your employment with Capital One for any reason other
than death, Disability or Retirement, as defined below, prior to the Date of
Issuance, all Units shall immediately be forfeited (to the extent not previously
vested or forfeited as provided herein).


(ii)    Upon termination of your employment as a result of your death or
Disability on or prior to December 31, 2022, a number of the Units equal to (1)
the Target Award amount as specified above, or (2) following a Change of
Control, the Time-Based Units as calculated in Section 3(c) below, shall
immediately vest and the Shares shall be immediately issuable to you as soon as
practicable following your death or Disability and in all events on or before
the later of December 31 of the year of termination or 2.5 months following such
termination. Upon your termination of employment as a result of your death or
Disability on or after January 1, 2023, but prior to the Date of Issuance, the
number of Units that shall vest and the number of Shares that shall be issuable
to you shall be as calculated in Section 3(a) above.


(iii)    Notwithstanding any other provision in this Agreement, upon your
Retirement , the number of Units that shall vest and the number of Shares that
shall be issuable to you shall be as calculated in Section 3(a) and 3(c).


(iv)    Upon termination of your employment with Capital One for Cause, as
defined herein, prior to the Date of Issuance, all Units shall be immediately
forfeited (to the extent not previously vested or forfeited as provided herein).


(c)    Effect of Change of Control. Upon a Change of Control, a number of Units
shall, upon certification of performance by the Committee, convert into
time-based restricted stock units (the “Time-Based Units”) calculated based on a
performance period from January 1, 2020 through the end of the fiscal quarter
immediately preceding the closing date of the transaction giving rise to the
Change of Control; and provided further that the Date of Issuance in such case
shall be December 31, 2022 subject to either (1) your continued employment
through such date or (2) your Retirement, pursuant to Section 3(b)(iii). Upon
your termination of employment by Capital One without Cause or for Good Reason
(each as defined below), in either case on or prior to the second anniversary of
the occurrence of a Change of Control of Capital One and prior to the Date of
Issuance with respect to the Time-Based Units, then notwithstanding anything
herein to the contrary, all of the Time-Based Units shall vest and the Shares
shall be issuable in full without restrictions on transferability immediately
upon the occurrence of your termination of employment following such Change of
Control (to the extent not previously vested or forfeited as provided herein)
and such date shall be the Date of Issuance; provided, however, that if the
Time-Based Units are considered deferred compensation under Section 409A of the
Code and not exempt from Section 409A of the Code as a short-term deferral or
otherwise, and you are a “specified employee,” as defined in and pursuant to
Reg. Section 1.409A 1(i) or any successor regulation, on the date of any such
termination of employment without Cause or for Good Reason, you will not be
entitled to such vesting earlier than the earlier of (i) the date which is six
months from the date of your “separation from service” (as defined in Reg.
Section 1.409A 1(h) or any successor regulation) as a result of such termination
and (ii) your death.


With respect to any Time-Based Units that have vested, the Shares related
thereto shall be issued to you, in settlement of such vested Time-Based Units,
on the Date of Issuance. Dividends will be accrued and paid out as additional
shares at the time of the award, as provided in Section 6 below. All Time-Based
Units, including your rights thereto and to the underlying Shares, which do not
vest on or before the Date of Issuance, as provided in this Section 3, shall
immediately be forfeited as of such Date of Issuance (to the extent not
previously forfeited as provided herein).


(d)    Definitions.


(i)    For purposes of this Agreement, “Cause” shall mean (1) the willful and
continued failure to perform substantially your duties with the Company or any
Affiliate (other than any such failure resulting from incapacity due to physical
or mental illness or following your delivery of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to you
by the Board or the Committee that specifically identifies the manner in which
the Board or the Committee believes that you have not substantially performed
your duties, or (2) the willful engaging by you in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company. No act,
or failure to act, on the part of you shall be considered “willful” unless it is
done, or omitted to be done, by you in bad faith or without reasonable belief
that your action or omission was in the best interests of the Company. Any act,
or failure to act, based upon (A) authority given pursuant to a resolution duly
adopted by the Board, or if the Company is not the ultimate parent corporation
of the Affiliate and is not publicly-traded, the board of directors of the
ultimate parent of the Company (the “Applicable Board”) or (B) the advice of
counsel for the Company shall be conclusively presumed





--------------------------------------------------------------------------------





to be done, or omitted to be done, by you in good faith and in the best
interests of the Company. The cessation of your employment shall not be deemed
to be for Cause unless and until there shall have been delivered to you a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Applicable Board (excluding you,
if you are a member of the Applicable Board) at a meeting of the Applicable
Board called and held for such purpose (after reasonable notice is provided to
you and you are given an opportunity, together with your counsel, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
Applicable Board, you are guilty of the conduct described in this Section
3(d)(i), and specifying the particulars thereof in detail.


(ii)    For purposes of this Agreement, “Good Reason” shall mean (1) the
assignment to you of any duties inconsistent in any respect with your position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or any action by the Company that results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Company promptly after receipt of notice
thereof given by you; (2) any failure by the Company to pay your compensation
owed other than an isolated, insubstantial and inadvertent failure not occurring
in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by you; (3) the Company’s requiring you (I) to be based at
any office or location more than 35 miles from the office or location at which
you were required to work as of the date of this Agreement or (II) to travel on
Company business to a substantially greater extent than required during the
120-day period immediately prior to the date the Change of Control occurs; or
(4) any other action or inaction that constitutes a material breach by the
Company of this Agreement or any employment agreement. For purposes of this
Section 3(d)(ii) of this Agreement, any good faith determination of Good Reason
made by you shall be conclusive. Your mental or physical incapacity following
the occurrence of an event described above in clauses (1) through (4) shall not
affect your ability to terminate employment for Good Reason.


(iii)    Any termination by the Company for Cause, or by you for Good Reason,
shall be communicated by Notice of Termination to the other party. “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated, and
(3) if the Date of Termination (as defined herein) is other than the date of
receipt of such notice, specifies the Date of Termination (which Date of
Termination shall be not more than 30 days after the giving of such notice). The
failure by you or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of you or the Company, respectively, hereunder or preclude you
or the Company, respectively, from asserting such fact or circumstance in
enforcing your or the Company’s respective rights hereunder.


(iv)    “Date of Termination” means, if your employment is terminated by the
Company for Cause, or by you for Good Reason, the date of receipt of the Notice
of Termination or such later date specified in the Notice of Termination, as the
case may be. You and the Company shall take all steps necessary to ensure that
any termination described in this Section 3(d) constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination.”


4.    Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Board or the Committee and subject to the Committee’s
right to amend the Plan, neither this Agreement nor any provision hereof can be
changed, modified, amended, discharged, terminated or waived orally or by any
course of dealing or purported course of dealing, but only by an agreement in
writing signed by you and Capital One; provided, that changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.


5.    Tax Withholding. If you become subject to withholding under applicable tax
laws, you agree to pay Capital One the amount required to be withheld by one or
more of the following methods:


(a)Capital One will automatically withhold the number of Shares having a Fair
Market Value on the date the tax withholding obligation is to be determined
equal to the amount required to be withheld (as determined pursuant to the
Plan), rounded up to the nearest whole Share; or







--------------------------------------------------------------------------------





(b)
by such other methods as Capital One may make available from time to time.



6.    Dividends. Dividends with respect to the Shares shall accrue beginning on
January 1, 2020, through the applicable Date of Issuance when the Shares
underlying the Units or Time-Based Units are delivered, at which time such
accrued dividends shall be paid out in the form of additional shares of common
stock of the Corporation based on the Fair Market Value of a share of the
Company’s common stock on the business day prior to the Date of Issuance. The
accrued dividends that shall be paid out to you shall be only such amount that
has accrued with respect to the Shares underlying the Units or Time-Based Units
that vest on the Date of Issuance.


7.    Governing Law. This Agreement shall be governed by United States federal
law and, to the extent not preempted thereby, by the laws of the State of
Delaware. Capital One and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county of Delaware for resolution of any and all claims, causes of action or
disputes arising out of this Agreement. You and Capital One agree that the court
shall not set aside the Committee’s determinations unless there is clear and
convincing evidence of bad faith or fraud.
8.    Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of this Agreement shall govern.
All references herein to the Plan shall mean the Plan as in effect on the date
hereof.


9.    Bound by Plan. In consideration of the grant of the Units and the Shares,
you agree that you will comply with such conditions as the Committee may impose
on the Units and the Shares and be bound by the terms of the Plan.


10.    Employment Status. This Agreement does not constitute a contract of
employment nor does it alter your terminable at will status or otherwise
guarantee future employment.


11.    Binding Effect. This Agreement shall be binding upon, enforceable
against, and inure to the benefit of you and your legatees, distributees and
personal representatives, and Capital One and its successors and assigns.


12.    Clawbacks and Other Forfeiture Events.


(a)    If, prior to the third anniversary of the Date of Issuance a Restatement
Date occurs, you shall deliver to the Company on the Restatement Delivery Date
the Clawback Shares (each as defined below), if any, as determined under this
Section 12(a).
For purposes of this Section 12(a):


(i)“Amended Adjusted ROTCE” means the Adjusted ROTCE over the Performance Period
and taking into account the financial results of the Company as reflected in the
Restatement.


(ii)“Amended Growth of Tangible Book Value Per Share Plus Common Dividends”
means the Growth of Tangible Book Value Per Share Plus Common Dividends over the
Performance Period and taking into account the financial results of the Company
as reflected in the Restatement.


(iii)“Held Shares” means the Shares held by you as of the Restatement Delivery
Date in the event that such number of Shares is less than the Clawback Shares.


(iv)“Clawback Shares” means the number of Shares equal to (A) the number of
Shares that were issued to you under this Agreement on the Date of Issuance
minus (B) the number of shares of common stock of the Company that would have
been issuable to you on the Date of Issuance as determined based on the Amended
Adjusted ROTCE and the Amended Growth of Tangible Book Value Per Share Plus
Common Dividends and certified by the Committee following the Restatement Date.
If any member of the Peer Group restates its financial results for all or any
portion of the Performance Period prior to the date that the number of Clawback
Shares is certified by the Committee, then the Adjusted ROTCE and Growth of
Tangible Book Value Per Share Plus Common Dividends for such member of the Peer
Group used for purposes of calculating the Clawback Shares shall take into
account such restatement. For the avoidance of doubt, neither you nor the
Company shall have any obligation with respect to the Clawback Shares in the
event that the number of Shares in clause (B) of the preceding sentence exceeds
the number of Shares in clause (A) of the preceding sentence. The Clawback
Shares shall be delivered to the Company in Shares; provided, however, that in
the event that on the Restatement Delivery Date you do not hold a number of
Shares equal to or greater than the Clawback Shares, you shall deliver to the
Company (x) all Held Shares plus (y) the pre-tax proceeds from sales or other
transfers





--------------------------------------------------------------------------------





of all Recovery Shares. Such pre-tax proceeds shall be calculated starting with
the most recent sale or other transfer of Recovery Shares prior to the
Restatement Delivery Date and continuing in reverse chronological order with any
prior sales or transfers of Recovery Shares until the pre-tax proceeds of all
Recovery Shares are determined. The “pre-tax proceeds” for any Recovery Shares
that were transferred by you in a transaction other than a sale on the New York
Stock Exchange shall be the Fair Market Value of such Recovery Shares as of the
date of such transaction. The “pre-tax proceeds” for any Recovery Shares that
were withheld pursuant to Section 5 shall be the Fair Market Value of such
Recovery Shares as of the date they were withheld.


(v)“Recovery Shares” means the number of Shares equal to the difference between
the Clawback Shares and your Held Shares.


(vi)“Restatement” means an accounting restatement of the Company’s financial
statements, covering all or any portion of the Performance Period, due to the
noncompliance of the Company with any financial reporting requirement under the
securities laws. For the avoidance of doubt, in the event that the Company makes
any accounting restatement solely due to (A) any change after the Date of
Issuance in U.S. generally accepted accounting principles or (B) any change
after the Date of Issuance in financial reporting requirements under the
securities laws, such restatement shall not constitute a “Restatement” under
this Section 12(a).


(vii)“Restatement Date” means the date after the Date of Issuance upon which the
Company first files (A) a Restatement or (B) a Current Report on Form 8-K with
the Securities and Exchange Commission (or otherwise publicly announces) that
the Company expects to issue a Restatement.


(viii)“Restatement Delivery Date” means the date that is 30 days after the
number of Clawback Shares is certified by the Committee in accordance with this
Section 12(a), or such earlier date upon which you deliver the Clawback Shares
to the Company.


(b)    The number of Units vesting and the number of Shares that shall become
issuable on the Date of Issuance shall be subject to reduction in an amount as
determined by the Committee in its sole discretion in the event that, prior to
the Date of Issuance, the Committee in its sole discretion determines that (i)
there has been misconduct resulting in either a violation of law or of Capital
One policy or procedures, including but not limited to the Capital One Code of
Conduct, that in either case causes significant financial or reputational harm
to Capital One and (ii) either you committed the misconduct or failed in your
responsibility to manage or monitor the applicable conduct or risks.
(c)    You agree to reimburse the Company with respect to the Units and the
Shares to the extent required under Section 304 of the Sarbanes-Oxley Act of
2002 or as otherwise required by law.
13.    Mandatory Holding Requirement.


(a)    You agree that with respect to the Applicable Holding Shares you may not
transfer, sell, pledge, hypothecate or otherwise dispose of such Applicable
Holding Shares until the Holding Date; provided that the requirements set forth
in this Section 13 shall immediately lapse and be of no further force and effect
upon your death, Disability or termination of employment by Capital One without
Cause or for Good Reason following a Change of Control, pursuant to Section
3(c).


(b)    For purposes of this Section 13:


(i)    “Applicable Holding Shares” means 50% of the Shares acquired hereunder
(not including any shares of common stock of the Company sold or retained by the
Company or its designated agent to fund the payment of any tax withholding
obligation, brokerage commission or fees payable in connection with the Shares)
during your term of employment with the Company and during the one-year period
after termination of your employment for any reason; and


(ii)    “Holding Date” means the first anniversary of the date of acquisition of
any Applicable Holding Shares.


14.    Data Protection. You consent to the collection, processing and transfer
(including international transfer) of your personally identifiable data in
connection with the grant of the Units and participation in the Plan.





--------------------------------------------------------------------------------





15.    Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that any provision of this Agreement is determined
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.
16.    Miscellaneous.    In accepting the grant, you acknowledge and agree that:
(a)    this Agreement is intended to comply with the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in a
manner so as to comply therewith;
(b)    your obligations under this Agreement shall survive any termination of
your employment with the Company for any reason;
(c)    any of the Company’s rights or remedies under this Agreement shall be
cumulative and in addition to whatever other remedies the Company may have under
law or equity;
(d)    any recovery by the Company under this Agreement will be a recovery of
Shares to which you were not entitled under this Agreement and is not to be
construed in any manner as a penalty;
(e)    the Company may, to the maximum extent permitted by applicable law and
Section 409A of the Code, retain for itself funds or securities otherwise
payable to you pursuant to this Agreement to satisfy any obligation or debt that
you owe to the Company, including any obligations hereunder. The Company may not
retain such funds or securities until such time as they would otherwise be
distributable to you in accordance with this Agreement;
(f)    the Company reserves the right to impose other requirements on the Units,
any Shares acquired pursuant to the Units, and your participation in the Plan,
to the extent Capital One determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the administration of the Units and the
Plan. Such requirements may include (but are not limited to) requiring you to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing; and
(g)    Capital One from time to time distributes and makes available to
associates disclosure documents, including a prospectus, relating to the Plan.
You may also contact the HR Help Center to obtain copies of the Plan disclosure
documents and the Plan. You should carefully read the Plan disclosure documents
and the Plan. By accepting the benefits of this Agreement you acknowledge
receipt of the Plan and the Plan disclosure documents and agree to be bound by
the terms of this Agreement and the Plan. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by Capital One or a
third-party designated by Capital One.


IN WITNESS WHEREOF, the parties have caused this Agreement to be signed on their
behalf.        




CAPITAL ONE FINANCIAL CORPORATION




By: /s/ Mayo A. Shattuck III
                Mayo A. Shattuck III
                Chair, Compensation Committee


PARTICIPANT


By: /s/ Richard D. Fairbank
                Richard D. Fairbank






--------------------------------------------------------------------------------







APPENDIX A


PERFORMANCE SHARE METRICS AND PAYOUT




1.
Company Performance Relative to Peer Group



The number of Units that shall vest and the number of Shares that shall become
issuable on the Date of Issuance pursuant to Section 3(a) shall be based on the
Company’s performance over the Performance Period, measured by two metrics
weighted as follows:


(a)
One-Third of the Units (the “Adjusted ROTCE Tranche”) shall become issuable as
Shares based on the Adjusted ROTCE achieved by the Company over the Performance
Period, relative to the Adjusted ROTCE achieved by each member of the Peer Group
over the Performance Period, expressed as a percentile (the “Adjusted ROTCE
Percentile”), such that:



(i)
If the Company’s Adjusted ROTCE Percentile is 80th or higher, then 150% of the
Adjusted ROTCE Tranche shall be issuable as Shares.



(ii)
If the Company’s Adjusted ROTCE Percentile is 25th, then 40% of the Adjusted
ROTCE Tranche shall be issuable as Shares.



(iii)
If the Company’s Adjusted ROTCE Percentile below 25th, then 0% of the Adjusted
ROTCE Tranche shall be issuable as Shares.



(iv)
If the Company’s Adjusted ROTCE Percentile is above 25th but below 80th, then
the number of issuable Shares shall be calculated by straight line interpolation
from the points listed above.



“Adjusted ROTCE” means the ratio, expressed as a percentage, of (a) the
Company’s net income available to common stockholders, excluding, on a tax
adjusted basis, the impact of impairment, amortization and re-measurement of
intangible assets, to (b) the Company’s average tangible common equity; and
shall exclude the initial effects of changes in tax laws, accounting principles
or regulations, or other laws or provisions affecting the reported results if
the Committee determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or necessary or appropriate to comply with
applicable laws, rules or regulations.


(b)
Two-Thirds of the Units (the “Growth of Tangible Book Value Per Share Plus
Common Dividends Tranche”) shall become issuable as Shares based on the Growth
of Tangible Book Value Per Share Plus Common Dividends achieved by the Company
over the Performance Period, relative to the Growth of Tangible Book Value Per
Share Plus Common Dividends achieved by each member of the Peer Group over the
Performance Period, expressed as a percentile (the “Growth of Tangible Book
Value Per Share Plus Common Dividends Percentile”), such that:



(i)
If the Company’s Growth of Tangible Book Value Per Share Plus Common Dividends
Percentile is 80th or higher, then 150% of the Growth of Tangible Book Value Per
Share Plus Common Dividends Tranche shall be issuable as Shares.



(ii)
If the Company’s Growth of Tangible Book Value Per Share Plus Common Dividends
Percentile is 25th, then 40% of the Growth of Tangible Book Value Per Share Plus
Common Dividends Tranche shall be issuable as Shares.



(iii)
If the Company’s Growth of Tangible Book Value Per Share Plus Common Dividends
Percentile below 25th, then 0% of the Growth of Tangible Book Value Per Share
Plus Common Dividends Tranche shall be issuable as Shares.



(iv)
If the Company’s Growth of Tangible Book Value Per Share Plus Common Dividends
Percentile is above 25th but below 80th, then the number of issuable Shares
shall be calculated by straight line interpolation from the points listed above.








--------------------------------------------------------------------------------





“Growth of Tangible Book Value Per Share Plus Common Dividends” means the three
year average of the ratios, expressed as a percentage, of (a) the Company’s
tangible book value per share at the end of each year within the Performance
Period, plus total common dividends per share paid during such year, to (b) the
Company’s tangible book value per share at the beginning of each corresponding
year within the Performance Period; and shall exclude the initial effects of
changes in tax laws, accounting principles or regulations, or other laws or
provisions affecting the reported results if the Committee determines that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
necessary or appropriate to comply with applicable laws, rules or regulations.


Subject to section 2 below, the total Shares issuable pursuant to this Agreement
(the “Total Shares Earned”) shall be equal to the sum of the Shares issuable
pursuant to paragraphs (a) and (b) above.


2.
Absolute Performance Modifier



In the event that the Company’s Adjusted ROTCE for one or more fiscal years in
the Performance Period is less than or equal to zero, the Total Shares Earned
shall be reduced as provided below:


(a)
If the Company’s Adjusted ROTCE is less than or equal to zero for one fiscal
year within the Performance Period, the Total Shares Earned shall be reduced by
one-sixth;



(b)
If the Company’s Adjusted ROTCE is less than or equal to zero for any two fiscal
years within the Performance Period, the Total Shares Earned shall be reduced by
one-third; and



(c)
If the Company’s Adjusted ROTCE is less than or equal to zero for all three
fiscal years within the Performance Period, the Total Shares Earned shall be
forfeited in full.










--------------------------------------------------------------------------------





APPENDIX B


PEER GROUP




The “Peer Group” shall consist of the companies in the KBW Bank Sector index as
of January 1, 2020, excluding custody banks in that index, as shown below. For
members of the Peer Group who fail or are acquired, the Adjusted ROTCE and
Growth of Tangible Book Value Per Share Plus Common Dividends through the time
the independent company stops reporting GAAP financials will be frozen and serve
as their final metrics for the Performance Period. Members of the Peer Group
that continue to operate as independent companies but that fall out of the KBW
Bank Sector index will continue to be used in the Peer Group. Any new entrants
to the KBW Bank Sector index after January 1, 2020 will not be considered
members of the Peer Group for any award determination or calculation related to
this Agreement.


Bank of America
CIT Group
Citigroup
Citizens Financial Group
Comerica
Fifth Third Bancorp
First Republic
Huntington Bancshares
JP Morgan Chase
KeyCorp
M&T
New York Community Bancorp
People’s United
PNC
Regions
SVB Financial
Truist
US Bancorp
Wells Fargo
Zions







--------------------------------------------------------------------------------



CAPITAL ONE FINANCIAL CORPORATION
2004 Stock Incentive Plan
Performance Unit Award Agreement


No. of Performance Units at Target: [# Units]




THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), dated [Month] [Day],
2020 (the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a
Delaware corporation ("Capital One" or the “Company”), and [Full Name] (“you”),
is made pursuant and subject to the provisions of the Company's 2004 Stock
Incentive Plan, as amended and restated (the “Plan”) and all capitalized terms
used herein that are defined in the Plan shall have the same meaning given them
in the Plan unless they are otherwise defined herein.


WHEREAS, Article 9 of the Plan provides for the award from time to time in the
discretion of the Committee of performance units, the vesting and issuance of
which are subject to certain service, performance or other conditions;


W I T N E S S E T H :







--------------------------------------------------------------------------------





1.    Grant of Performance Units. Capital One hereby grants to you an award of
performance units (the “Units”) with a target award of [# Units] Units (the
“Target Award”). The maximum payout for this award is 150% of the Target Award
plus accrued dividends pursuant to Section 6. The Units shall vest and the
underlying shares of common stock of Capital One, $.01 par value per share (such
underlying shares, the “Shares”), shall be issuable only in accordance with the
provisions of this Agreement and of the Plan. The Units will not have voting
rights.


2.    Non-Transferability. Subject to the provisions of Section 3 and 13 hereof,
the right to receive some or all of the Units and the Shares related thereto
shall not be assignable or transferable, or otherwise alienated, pledged or
hypothecated or otherwise encumbered under any circumstances. Any purported or
attempted assignment, transfer, alienation, pledge, hypothecation or encumbrance
of such rights or of the Units or the Shares related thereto prior to their
issuance to you shall be null and void and shall result in the immediate
forfeiture of such rights or Units, including the Shares related thereto, and
cancellation of this Agreement.


3.    Lapse of Restrictions.


(a)    Vesting. Except as provided in Sections 3(b) and 3(c) below and to the
extent not previously vested or forfeited as provided herein, the Units shall
vest on a date as determined by the Committee after termination of the
Performance Period (as defined below) and certification of performance by the
Committee, but no later than March 15, 2023 (the “Date of Issuance”). On the
Date of Issuance, the Units shall vest, and the Shares shall become issuable as
determined based on the Company’s Adjusted ROTCE and Growth of Tangible Book
Value Per Share Plus Common Dividends, each as defined on Appendix A, relative
to the peer group defined on Appendix B, over a three-year performance period
beginning on January 1, 2020 and ending on December 31, 2022 (the “Performance
Period”) as certified by the Committee following the end of the Performance
Period. The number of Units that shall vest and the number of Shares that shall
become issuable on the Date of Issuance shall be determined as set forth on
Appendix A. The number of Units vesting and the number of Shares that shall
become issuable on the Date of Issuance shall be reduced in the event that
Adjusted ROTCE for one or more fiscal years in the Performance Period is less
than or equal to zero, as provided on Appendix A. The number of Units vesting
and the number of Shares that shall become issuable on the Date of Issuance
shall also be subject to reduction in accordance with section 12(b) below.


With respect to any Units that have vested on the Date of Issuance, the Shares
related thereto shall be issued to you, in settlement of such vested Units, on
such Date of Issuance. Dividends will be accrued and paid out as additional
shares at the time of the award, as provided in Section 6 below. All Units,
including your rights thereto and to the underlying Shares, which do not vest on
or before the Date of Issuance, as provided in this Section 3, shall immediately
be forfeited as of such Date of Issuance (to the extent not previously forfeited
as provided herein).


(b)    Effect of Termination of Employment.


(i)    Except as provided in Sections 3(b)(ii), 3(b)(iii), and 3(b)(iv), upon
termination of your employment with Capital One for any reason prior to the Date
of Issuance, all Units shall immediately be forfeited (to the extent not
previously vested or forfeited as provided herein).


(ii)    Upon termination of your employment as a result of your death or
Disability on or prior to December 31, 2022, a number of the Units equal to (1)
the Target Award amount as specified above, or (2) following a Change of
Control, the Time-Based Units as calculated in Section 3(c) below, shall
immediately vest and the Shares shall be immediately issuable to you as soon as
practicable following your death or Disability and in all events on or before
the later of December 31 of the year of termination or 2.5 months following such
termination. Upon your termination of employment as a result of your death or
Disability on or after January 1, 2023, but prior to the Date of Issuance, the
number of Units that shall vest and the number of Shares that shall be issuable
to you shall be as calculated in Section 3(a) above.


(iii)    Upon your Retirement, the number of Units that shall vest and the
number of Shares that shall be issuable to you shall be as calculated in Section
3(a) and 3(c).







--------------------------------------------------------------------------------





(iv)    Subject to Section 3(b)(v), upon termination of your employment by
Capital One not for Cause on or before the Date of Issuance and prior to the
occurrence of a Change of Control, the number of Units that will vest and the
number of underlying Shares that will become issuable to you shall be as
calculated in Section 3(a) as if a termination of employment had not occurred,
subject to (A) your execution of a separation agreement and/or general release
of claims within a period of time as required by Capital One (in a form as
prescribed by Capital One, a “Release”), (B) such Release becoming effective and
irrevocable in accordance with its terms and (C) your continued compliance with
the terms of such Release through the Date of Issuance. If the Date of Issuance
occurs prior to the expiration of the period of time Capital One provides you to
sign the Release, you shall be entitled to vesting of the Units even if you have
not yet executed the Release. For avoidance of doubt, such continued vesting
shall immediately cease (and any Units shall be immediately forfeited) in the
event that you violate the terms and conditions of the Release.


(v)    Your right to continued vesting pursuant to Section 3(b)(iv) is expressly
conditioned on your compliance with any and all restrictive covenant agreements
or provisions to which you are a party with Capital One including, but not
limited to, those with respect to non-competition, confidentiality and work
product, non-solicitation of employees/no hire of employees, non-solicitation of
customers, and garden transition period or leave (collectively, “Restrictive
Covenant Agreements”). You understand and agree that any actual or threatened
action by you in violation of any Restrictive Covenant Agreements shall forfeit
your right to continued post-employment vesting as of the date of such actual or
threatened action by you in violation of such Restrictive Covenant Agreement.
You further understand and agree that any forfeiture of continued vesting rights
under this Agreement, or waiver thereof, shall not limit Capital One’s rights to
pursue any and all legal and equitable remedies and damages available for your
breach of the Restrictive Covenant Agreements under the terms of such agreements
and applicable law, including but not limited to, injunctive relief, monetary
damages, costs and fees.


(c)    Effect of Change of Control. Upon a Change of Control, a number of Units
shall, upon certification of performance by the Committee, convert into
time-based restricted stock units (the “Time-Based Units”) calculated based on a
performance period from January 1, 2020 through the end of the fiscal quarter
immediately preceding the closing date of the transaction giving rise to the
Change of Control; and provided further that the Date of Issuance in such case
shall be December 31, 2022 subject to either (1) your continued employment
through such date or (2) your Retirement, pursuant to Section 3(b)(iii). Upon
your termination of employment by Capital One without Cause or for Good Reason
(each as defined below), in either case on or prior to the second anniversary of
the occurrence of a Change of Control of Capital One and prior to the Date of
Issuance with respect to the Time-Based Units, then notwithstanding anything
herein to the contrary, all of the Time-Based Units shall vest and the Shares
shall be issuable in full without restrictions on transferability immediately
upon the occurrence of your termination of employment following such Change of
Control (to the extent not previously vested or forfeited as provided herein)
and such date shall be the Date of Issuance; provided, however, that if the
Time-Based Units are considered deferred compensation under Section 409A of the
Code and not exempt from Section 409A of the Code as a short-term deferral or
otherwise, and you are a “specified employee,” as defined in and pursuant to
Reg. Section 1.409A 1(i) or any successor regulation, on the date of any such
termination of employment without Cause or for Good Reason, you will not be
entitled to such vesting earlier than the earlier of (i) the date which is six
months from the date of your “separation from service” (as defined in Reg.
Section 1.409A 1(h) or any successor regulation) as a result of such termination
and (ii) your death.


With respect to any Time-Based Units that have vested, the Shares related
thereto shall be issued to you, in settlement of such vested Time-Based Units,
on the Date of Issuance. Dividends will be accrued and paid out as additional
shares at the time of the award, as provided in Section 6 below. All Time-Based
Units, including your rights thereto and to the underlying Shares, which do not
vest on or before the Date of Issuance, as provided in this Section 3, shall
immediately be forfeited as of such Date of Issuance (to the extent not
previously forfeited as provided herein).


(d)    Definitions.





--------------------------------------------------------------------------------





(i)    For purposes of this Agreement, “Cause” shall mean (1) the willful and
continued failure to perform substantially your duties with the Company or any
Affiliate (other than any such failure resulting from incapacity due to physical
or mental illness or following your delivery of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to you
by the Board or the Chief Executive Officer of the Company that specifically
identifies the manner in which the Board or the Chief Executive Officer of the
Company believes that you have not substantially performed your duties, or (2)
the willful engaging by you in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company. No act, or failure to act,
on the part of you shall be considered “willful” unless it is done, or omitted
to be done, by you in bad faith or without reasonable belief that your action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon (A) authority given pursuant to a resolution duly adopted by the
Board, or if the Company is not the ultimate parent corporation of the Affiliate
and is not publicly-traded, the board of directors of the ultimate parent of the
Company (the “Applicable Board”), (B) the instructions of the Chief Executive
Officer of the Company (unless you are the Chief Executive Officer at the time
of any such instruction) or (C) the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company. The cessation of your employment shall
not be deemed to be for Cause unless and until there shall have been delivered
to you a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters of the entire membership of the Applicable Board (excluding
you, if you are a member of the Applicable Board) at a meeting of the Applicable
Board called and held for such purpose (after reasonable notice is provided to
you and you are given an opportunity, together with your counsel, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
Applicable Board, you are guilty of the conduct described in this Section
3(d)(i), and specifying the particulars thereof in detail.


(ii)    For purposes of this Agreement, “Good Reason” shall mean (1) the
assignment to you of any duties inconsistent in any respect with your position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or any action by the Company that results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Company promptly after receipt of notice
thereof given by you; (2) any failure by the Company to pay your compensation
owed other than an isolated, insubstantial and inadvertent failure not occurring
in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by you; (3) the Company’s requiring you (I) to be based at
any office or location more than 35 miles from the office or location at which
you were required to work as of the date of this Agreement or (II) to travel on
Company business to a substantially greater extent than required during the
120-day period immediately prior to the date the Change of Control occurs; or
(4) any other action or inaction that constitutes a material breach by the
Company of this Agreement or any employment agreement. For purposes of this
Section 3(d)(ii) of this Agreement, any good faith determination of Good Reason
made by you shall be conclusive. Your mental or physical incapacity following
the occurrence of an event described above in clauses (1) through (4) shall not
affect your ability to terminate employment for Good Reason.


(iii)    Any termination by the Company for Cause, or by you for Good Reason,
shall be communicated by Notice of Termination to the other party. “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated, and
(3) if the Date of Termination (as defined herein) is other than the date of
receipt of such notice, specifies the Date of Termination (which Date of
Termination shall be not more than 30 days after the giving of such notice). The
failure by you or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of you or the Company, respectively, hereunder or preclude you
or the Company, respectively, from asserting such fact or circumstance in
enforcing your or the Company’s respective rights hereunder.


(iv)    “Date of Termination” means, if your employment is terminated by the
Company for Cause, or by you for Good Reason, the date of receipt of the Notice
of Termination or such later date specified in the Notice of Termination, as the
case may be. You and the Company shall take all steps necessary to ensure that
any termination described in this Section 3(d) constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination.”







--------------------------------------------------------------------------------





4.    Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Board or the Committee and subject to the Committee’s
right to amend the Plan, neither this Agreement nor any provision hereof can be
changed, modified, amended, discharged, terminated or waived orally or by any
course of dealing or purported course of dealing, but only by an agreement in
writing signed by you and Capital One; provided, that changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One. No such agreement shall extend to or affect any provision of this Agreement
not expressly changed, modified, amended, discharged, terminated or waived or
impair any right consequent on such a provision. The waiver of or failure to
enforce any breach of this Agreement shall not be deemed to be a waiver or
acquiescence in any other breach thereof.


5.    Tax Withholding. If you become subject to withholding under applicable tax
laws, you agree to pay Capital One the amount required to be withheld by one or
more of the following methods:


(a)Capital One will automatically withhold the number of Shares having a Fair
Market Value on the date the tax withholding obligation is to be determined
equal to the amount required to be withheld (as determined pursuant to the
Plan), rounded up to the nearest whole Share; or


(b)
by such other methods as Capital One may make available from time to time.



6.    Dividends. Dividends with respect to the Shares shall accrue beginning on
January 1, 2020, through the applicable Date of Issuance when the Shares
underlying the Units or Time-Based Units are delivered, at which time such
accrued dividends shall be paid out in the form of additional shares of common
stock of the Corporation based on the Fair Market Value of a share of the
Company’s common stock on the business day prior to the Date of Issuance. The
accrued dividends that shall be paid out to you shall be only such amount that
has accrued with respect to the Shares underlying the Units or Time-Based Units
that vest on the Date of Issuance.


7.    Governing Law. This Agreement shall be governed by United States federal
law and, to the extent not preempted thereby, by the laws of the State of
Delaware. Capital One and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county of Delaware for resolution of any and all claims, causes of action or
disputes arising out of this Agreement. You and Capital One agree that the court
shall not set aside the Committee’s determinations unless there is clear and
convincing evidence of bad faith or fraud.
8.    Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of this Agreement shall govern.
All references herein to the Plan shall mean the Plan as in effect on the date
hereof.


9.    Bound by Plan. In consideration of the grant of the Units and the Shares,
you agree that you will comply with such conditions as the Committee may impose
on the Units and the Shares and be bound by the terms of the Plan.


10.    Employment Status. This Agreement does not constitute a contract of
employment nor does it alter your terminable at will status or otherwise
guarantee future employment.


11.    Binding Effect. This Agreement shall be binding upon, enforceable
against, and inure to the benefit of you and your legatees, distributees and
personal representatives, and Capital One and its successors and assigns.


12.    Clawbacks and Other Forfeiture Events.


(a)    If, prior to the third anniversary of the Date of Issuance, a Restatement
Date occurs, you shall deliver to the Company on the Restatement Delivery Date
the Clawback Shares (each as defined below), if any, as determined under this
Section 12(a).


For purposes of this Section 12(a):


(i)“Amended Adjusted ROTCE” means the Adjusted ROTCE over the Performance Period
and taking into account the financial results of the Company as reflected in the
Restatement.


(ii)“Amended Growth of Tangible Book Value Per Share Plus Common Dividends”
means the Growth of Tangible Book Value Per Share Plus Common Dividends over the
Performance Period and taking into account the financial results of the Company
as reflected in the Restatement.







--------------------------------------------------------------------------------





(iii)“Held Shares” means the Shares held by you as of the Restatement Delivery
Date in the event that such number of Shares is less than the Clawback Shares.


(iv)“Clawback Shares” means the number of Shares equal to (A) the number of
Shares that were issued to you under this Agreement on the Date of Issuance
minus (B) the number of shares of common stock of the Company that would have
been issuable to you on the Date of Issuance as determined based on the Amended
Adjusted ROTCE and the Amended Growth of Tangible Book Value Per Share Plus
Common Dividends and certified by the Committee following the Restatement Date.
For any member of the Peer Group that restates its financial results for all or
any portion of the Performance Period prior to the date that the number of
Clawback Shares is certified by the Committee, the Adjusted ROTCE and Growth of
Tangible Book Value Per Share Plus Common Dividends for such member of the Peer
Group used for purposes of calculating the Clawback Shares shall take into
account such restatement. For the avoidance of doubt, neither you nor the
Company shall have any obligation with respect to the Clawback Shares in the
event that the number of Shares in clause (B) of the preceding sentence exceeds
the number of Shares in clause (A) of the preceding sentence. The Clawback
Shares shall be delivered to the Company in Shares; provided, however, that in
the event that on the Restatement Delivery Date you do not hold a number of
Shares equal to or greater than the Clawback Shares, you shall deliver to the
Company (x) all Held Shares plus (y) the pre-tax proceeds from sales or other
transfers of all Recovery Shares. Such pre-tax proceeds shall be calculated
starting with the most recent sale or other transfer of Recovery Shares prior to
the Restatement Delivery Date and continuing in reverse chronological order with
any prior sales or transfers of Recovery Shares until the pre-tax proceeds of
all Recovery Shares are determined. The “pre-tax proceeds” for any Recovery
Shares that were transferred by you in a transaction other than a sale on the
New York Stock Exchange shall be the Fair Market Value of such Recovery Shares
as of the date of such transaction. The “pre-tax proceeds” for any Recovery
Shares that were withheld pursuant to Section 5 shall be the Fair Market Value
of such Recovery Shares as of the date they were withheld.


(v)“Recovery Shares” means the number of Shares equal to the difference between
the Clawback Shares and your Held Shares.


(vi)“Restatement” means an accounting restatement of the Company’s financial
statements, covering all or any portion of the Performance Period, due to the
noncompliance of the Company with any financial reporting requirement under the
securities laws. For the avoidance of doubt, in the event that the Company makes
any accounting restatement solely due to (A) any change after the Date of
Issuance in U.S. generally accepted accounting principles or (B) any change
after the Date of Issuance in financial reporting requirements under the
securities laws, such restatement shall not constitute a “Restatement” under
this Section 12(a).


(vii)“Restatement Date” means the date after the Date of Issuance upon which the
Company first files (A) a Restatement or (B) a Current Report on Form 8-K with
the Securities and Exchange Commission (or otherwise publicly announces) that
the Company expects to issue a Restatement.


(viii)“Restatement Delivery Date” means the date that is 30 days after the
number of Clawback Shares is certified by the Committee in accordance with this
Section 12(a), or such earlier date upon which you deliver the Clawback Shares
to the Company.


(b)    The number of Units vesting and the number of Shares that shall become
issuable on the Date of Issuance shall be subject to reduction in an amount as
determined by the Committee in its sole discretion in the event that, prior to
the Date of Issuance, the Committee in its sole discretion determines that (i)
there has been misconduct resulting in either a violation of law or of Capital
One policy or procedures, including but not limited to the Capital One Code of
Conduct, that in either case causes significant financial or reputational harm
to Capital One and (ii) either you committed the misconduct or failed in your
responsibility to manage or monitor the applicable conduct or risks.
(c)    You agree to reimburse the Company with respect to the Units and the
Shares to the extent required under Section 304 of the Sarbanes-Oxley Act of
2002 or as otherwise required by law.
13.     Mandatory Holding Requirement.


(a)    You agree that with respect to the Applicable Holding Shares you may not
transfer, sell, pledge, hypothecate or otherwise dispose of such Applicable
Holding Shares until the Holding Date; provided that the requirements set forth
in this Section 13 shall immediately lapse and be of no further force and effect
upon your death, Disability or





--------------------------------------------------------------------------------





termination of employment by Capital One without Cause or for Good Reason
following a Change of Control, pursuant to Section 3(c).


(b)    For purposes of this Section 13:


(i)    “Applicable Holding Shares” means 50% of the Shares acquired hereunder
(not including any shares of common stock of the Company sold or retained by the
Company or its designated agent to fund the payment of any tax withholding
obligation, brokerage commission or fees payable in connection with the Shares)
during your term of employment with the Company and during the one-year period
after termination of your employment for any reason; and


(ii)    “Holding Date” means the first anniversary of the date of acquisition of
any Applicable Holding Shares.


14.    Data Protection. You consent to the collection, processing and transfer
(including international transfer) of your personally identifiable data in
connection with the grant of the Units and participation in the Plan.


15.    Severability. This Agreement shall be enforceable to the fullest extent
allowed by law. In the event that any provision of this Agreement is determined
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, then that provision shall be reduced, modified or
otherwise conformed to the relevant law, judgment or determination to the degree
necessary to render it valid and enforceable without affecting the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.


16.    Miscellaneous. In accepting the grant, you acknowledge and agree that:
(a)    this Agreement is intended to comply with the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in a
manner so as to comply therewith;
(b)    your obligations under this Agreement shall survive any termination of
your employment with the Company for any reason;
(c)    any of the Company’s rights or remedies under this Agreement shall be
cumulative and in addition to whatever other remedies the Company may have under
law or equity;
(d)    any recovery by the Company under this Agreement will be a recovery of
Shares to which you were not entitled under this Agreement and is not to be
construed in any manner as a penalty;
(e)    the Company may, to the maximum extent permitted by applicable law and
Section 409A of the Code, retain for itself funds or securities otherwise
payable to you pursuant to this Agreement to satisfy any obligation or debt that
you owe to the Company, including any obligations hereunder. The Company may not
retain such funds or securities until such time as they would otherwise be
distributable to you in accordance with this Agreement;
(f)    the Company reserves the right to impose other requirements on the Units,
any Shares acquired pursuant to the Units, and your participation in the Plan,
to the extent Capital One determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the administration of the Units and the
Plan. Such requirements may include (but are not limited to) requiring you to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing; and
(g)    Capital One from time to time distributes and makes available to
associates disclosure documents, including a prospectus, relating to the Plan.
You may also contact the HR Help Center to obtain copies of the Plan disclosure
documents and the Plan. You should carefully read the Plan disclosure documents
and the Plan. By accepting the benefits of this Agreement you acknowledge
receipt of the Plan and the Plan disclosure documents and agree to be bound by
the terms of this Agreement and the Plan. You hereby consent to receive such
documents by electronic delivery





--------------------------------------------------------------------------------





and agree to participate in the Plan through an on-line or electronic system
established and maintained by Capital One or a third-party designated by Capital
One.


IN WITNESS WHEREOF, the parties have caused this Agreement to be signed on their
behalf.


CAPITAL ONE FINANCIAL CORPORATION


By:    




/s/ Jory Berson
Jory Berson
Chief Human Resources Officer




PARTICIPANT


By: SIGNED BY ELECTRONIC SIGNATURE
[FIRST NAME] [LAST NAME]




BY ELECTRONICALLY ACCEPTING THE AWARD, YOU AGREE THAT (i) SUCH ACCEPTANCE
CONSTITUTES YOUR ELECTRONIC SIGNATURE IN EXECUTION OF THIS AGREEMENT; (ii) YOU
AGREE TO BE BOUND BY THE PROVISIONS OF THE PLAN AND THE AGREEMENT; (iii) YOU
HAVE REVIEWED THE PLAN AND THE AGREEMENT IN THEIR ENTIRETY, HAVE HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO ACCEPTING THE AWARD AND
FULLY UNDERSTAND ALL OF THE PROVISIONS OF THE PLAN AND THE AGREEMENT; (iv) YOU
HAVE BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO A COPY OF THE U.S.
PROSPECTUS FOR THE PLAN; AND (v) YOU HEREBY AGREE TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE UPON ANY
QUESTIONS ARISING UNDER THE PLAN AND THE AGREEMENT.




* * * * *









--------------------------------------------------------------------------------





APPENDIX A


PERFORMANCE SHARE METRICS AND PAYOUT


1.
Company Performance Relative to Peer Group



The number of Units that shall vest and the number of Shares that shall become
issuable on the Date of Issuance pursuant to Section 3(a) shall be based on the
Company’s performance over the Performance Period, measured by two metrics
weighted as follows:


(a)
One-Third of the Units (the “Adjusted ROTCE Tranche”) shall become issuable as
Shares based on the Adjusted ROTCE achieved by the Company over the Performance
Period, relative to the Adjusted ROTCE achieved by each member of the Peer Group
over the Performance Period, expressed as a percentile (the “Adjusted ROTCE
Percentile”), such that:



(i)
If the Company’s Adjusted ROTCE Percentile is 80th or higher, then 150% of the
Adjusted ROTCE Tranche shall be issuable as Shares.



(ii)
If the Company’s Adjusted ROTCE Percentile is 25th, then 40% of the Adjusted
ROTCE Tranche shall be issuable as Shares.



(iii)
If the Company’s Adjusted ROTCE Percentile below 25th, then 0% of the Adjusted
ROTCE Tranche shall be issuable as Shares.



(iv)
If the Company’s Adjusted ROTCE Percentile is above 25th but below 80th, then
the number of issuable Shares shall be calculated by straight line interpolation
from the points listed above.



“Adjusted ROTCE” means the ratio, expressed as a percentage, of (a) the
Company’s net income available to common stockholders, excluding, on a tax
adjusted basis, the impact of impairment, amortization and re-measurement of
intangible assets, to (b) the Company’s average tangible common equity; and
shall exclude the initial effects of changes in tax laws, accounting principles
or regulations, or other laws or provisions affecting the reported results if
the Committee determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or necessary or appropriate to comply with
applicable laws, rules or regulations.


(b)
Two-Thirds of the Units (the “Growth of Tangible Book Value Per Share Plus
Common Dividends Tranche”) shall become issuable as Shares based on the Growth
of Tangible Book Value Per Share Plus Common Dividends achieved by the Company
over the Performance Period, relative to the Growth of Tangible Book Value Per
Share Plus Common Dividends achieved by each member of the Peer Group over the
Performance Period, expressed as a percentile (the “Growth of Tangible Book
Value Per Share Plus Common Dividends Percentile”), such that:



(i)
If the Company’s Growth of Tangible Book Value Per Share Plus Common Dividends
Percentile is 80th or higher, then 150% of the Growth of Tangible Book Value Per
Share Plus Common Dividends Tranche shall be issuable as Shares.



(ii)
If the Company’s Growth of Tangible Book Value Per Share Plus Common Dividends
Percentile is 25th, then 40% of the Growth of Tangible Book Value Per Share Plus
Common Dividends Tranche shall be issuable as Shares.



(iii)
If the Company’s Growth of Tangible Book Value Per Share Plus Common Dividends
Percentile below 25th, then 0% of the Growth of Tangible Book Value Per Share
Plus Common Dividends Tranche shall be issuable as Shares.



(iv)
If the Company’s Growth of Tangible Book Value Per Share Plus Common Dividends
Percentile is above 25th but below 80th, then the number of issuable Shares
shall be calculated by straight line interpolation from the points listed above.



“Growth of Tangible Book Value Per Share Plus Common Dividends” means the three
year average of the ratios, expressed as a percentage, of (a) the Company’s
tangible book value per share at the end of each year within the





--------------------------------------------------------------------------------





Performance Period, plus total common dividends per share paid during such year,
to (b) the Company’s tangible book value per share at the beginning of each
corresponding year within the Performance Period; and shall exclude the initial
effects of changes in tax laws, accounting principles or regulations, or other
laws or provisions affecting the reported results if the Committee determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or necessary or appropriate to comply with applicable laws, rules
or regulations..


Subject to section 2 below, the total Shares issuable pursuant to this Agreement
(the “Total Shares Earned”) shall be equal to the sum of the Shares issuable
pursuant to paragraphs (a) and (b) above.


2.
Absolute Performance Modifier



In the event that the Company’s Adjusted ROTCE for one or more fiscal years in
the Performance Period is less than or equal to zero, the Total Shares Earned
shall be reduced as provided below:


(a)
If the Company’s Adjusted ROTCE is less than or equal to zero for one fiscal
year within the Performance Period, the Total Shares Earned shall be reduced by
one-sixth;



(b)
If the Company’s Adjusted ROTCE is less than or equal to zero for any two fiscal
years within the Performance Period, the Total Shares Earned shall be reduced by
one-third; and



(c)
If the Company’s Adjusted ROTCE is less than or equal to zero for all three
fiscal years within the Performance Period, the Total Shares Earned shall be
forfeited in full.
















--------------------------------------------------------------------------------





APPENDIX B


PEER GROUP
 


The “Peer Group” shall consist of the companies in the KBW Bank Sector index as
of January 1, 2020, excluding custody banks in that index, as shown below. For
members of the Peer Group who fail or are acquired, the Adjusted ROTCE and
Growth of Tangible Book Value Per Share Plus Common Dividends through the time
the independent company stops reporting GAAP financials will be frozen and serve
as their final metrics for the Performance Period. Members of the Peer Group
that continue to operate as independent companies but that fall out of the KBW
Bank Sector index will continue to be used in the Peer Group. Any new entrants
to the KBW Bank Sector index after January 1, 2020 will not be considered
members of the Peer Group for any award determination or calculation related to
this Agreement.




Bank of America
CIT Group
Citigroup
Citizens Financial Group
Comerica
Fifth Third Bancorp
First Republic
Huntington Bancshares
JP Morgan Chase
KeyCorp
M&T
New York Community Bancorp
People’s United
PNC
Regions
SVB Financial
Truist
US Bancorp
Wells Fargo
Zions





